Citation Nr: 1016462	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a herniated disc.

2.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a herniated disc.

3.  Entitlement to service connection for headaches, to 
include as secondary to a herniated disc.

4.  Entitlement to service connection for a neurological 
disorder, to include as secondary to a herniated disc.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a herniated 
disc.

6.  Entitlement to service connection for a sleep disorder, 
to include as secondary to a herniated disc.

7.  Entitlement to service connection for a left knee 
disorder.

8.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served in the Navy Reserves from May 2003 to 
September 2006, including a period of active duty for 
training from June 19-to-July 3, 2005.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the Veteran's claims for 
service connection for a left shoulder disorder, herniated 
discs, bilateral knee disorders, headaches, a neurological 
disorder, an acquired psychiatric disorder and a sleep 
disorder.  The Veteran disagreed and perfected an appeal.

In February 2010, the Veteran and his representative 
presented evidence and testimony in support of the Veteran's 
claims at a video conference hearing before the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing has 
been associated with the Veteran's VA claims folder.

The issues of entitlement to service connection for herniated 
discs, a left shoulder disorder, headaches, a neurological 
disorder, an acquired psychiatric disorder and a sleep 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran's left knee 
disorder is unrelated to his military service.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran has no 
diagnosed right knee disorder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left knee 
disorder is denied.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

2.  Entitlement to service connection for a right knee 
disorder is denied.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the Navy Reserves as a construction 
worker attached to a Navy construction battalion or, as it 
may be more commonly known, a Seabee unit.  The Veteran 
contends that during a period of active duty for training 
(ACDUTRA) he injured his left shoulder and neck.  He claims 
that the resulting injury rendered him unable to exercise and 
caused him to gain weight.  He argues that the weight gain 
has injured his knees.  See hearing transcript at page 7.  He 
also has told an April 2007 VA medical examiner that an 
injury to his right hip may have caused him to shift his 
weight and may have affected his knees.  He seeks service 
connection for a bilateral knee condition.

The Board will address preliminary matters and then render a 
decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

In letters dated January and May 2007, the Veteran was 
informed that to show entitlement to service connection, the 
evidence needed to show that he had an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  He was further 
informed in the letters of how VA determines a disability 
rating and assigns effective dates, and that a claim for an 
increased disability rating required evidence that a service-
connected disability had gotten worse.  The Veteran was also 
informed in the May 2007 letter that in order to establish 
entitlement to secondary service connection, the evidence 
must show a current disability, a service-connected 
disability, and medical evidence of a connection between the 
two.  All notices were sent prior to the date of the last 
adjudication of the Veteran's claim in July 2009.  
Furthermore, the Veteran presented testimony on the issues on 
appeal during his February 2010 Board hearing.  Thus, the 
Veteran had a meaningful opportunity to participate in the 
adjudication of his claim.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

The Board observes that the RO has obtained service treatment 
records, private medical records identified by the Veteran 
and VA treatment records in addition to his service treatment 
records.  The Veteran has also been provided with VA medical 
examinations pertaining to his claims for service connection, 
including that conducted in April 2007.  See 38 C.F.R. 
§ 3.159(c) (4).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination with 
respect to the issues on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4). 

The Board finds that under the circumstances of this case VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran and his 
representative presented evidence and testimony in support of 
his claims before the undersigned VLJ.    

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2009).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran seeks service connection for bilateral knee 
conditions.  He essentially has provided two reasons for his 
knee disorders.  First, he has contended that his back or hip 
pain caused him to shift his weight and the shift caused knee 
damage.  Second, he has contended that his back pain has 
rendered him unable to exercise and that he therefore has 
gained weight which has caused his knee disorders.  The Board 
will address both direct and secondary service connection 
theories.

Direct 

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden, supra.  

With regard to the first element, the Board notes that at the 
April 2007 examination, the Veteran evidently only complained 
of left knee pain.  The April 2007 examiner noted that the 
Veteran walked with a limp "tilting more to the left side."  
Although the examiner noted the Veteran reported pain on 
movement of the left knee, there was no diagnosis of any left 
knee condition reported.  In addition, the record shows that 
the Veteran has not reported any right knee condition and 
there is no evidence of a diagnosis of a right knee 
condition.  

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

The Board observes that the Veteran has contended that he has 
knee pain that causes him to shift his weight.  However, the 
Court held that pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Thus, the Board finds that element (1) is not supported by 
the evidence and the claim fails on this basis.

For the sake of completeness, the Board will briefly address 
the remaining two Shedden elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to incurrence of an injury to either knee during 
his period of ACDUTRA, the Board notes that the June 28, 
2005, service treatment record entry indicates only that the 
Veteran complained of neck and back pain.  No complaints or 
treatment of knee disorders are evidenced.  Nor has the 
Veteran contended that he injured either knee during service.  
Thus, the Board finds that element (2) is also not satisfied.

With regard to element (3), the Board finds that there is no 
medical evidence of a connection between a knee injury during 
service and any current knee condition.  Additionally, as 
above, the Veteran has not so contended.  Therefore, the 
claim fails on this basis.

Secondary

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin supra.  

As above, the Board has not found evidence of a current knee 
disability.  The Board again observes that the Veteran has 
contended he has knee pain, but the Court has held that pain, 
by itself, does not constitute a disability.  See Sanchez-
Benitez, supra.  

With regard to element (2), the Board notes that the Veteran 
is not service-connected for any disability.  With regard to 
element (3), the Board observes that the Veteran has 
contended two possibilities: right hip pain and weight gain.  
The Veteran is not service connected for a right hip 
disorder, and indeed he has not sought service connection for 
it.  Thus, any connection between the Veteran's right hip 
condition and a knee disorder is not relevant to service 
connection.  With regard to the contention that his back pain 
has caused him to gain weight, the Board observes that there 
was no such contention made to the April 2007 examiner and no 
finding made that connects the Veteran's knee pain with his 
weight.

To the extent that the Veteran's statements can be construed 
to be an opinion showing a connection between a condition and 
his knee disorders, the Board observes first that there is 
nothing in the record that can support a finding that the 
Veteran is qualified to make such an etiological statement.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Second, there is 
nothing in the record which shows a knee condition other than 
knee pain, a condition that is not in and of itself a 
disability for compensation purposes.  

In sum, a preponderance of the competent medical evidence 
does not support a finding that the Veteran has a diagnosed 
knee disorder.  Without such diagnosis, the Veteran's claims 
fail.  The benefits sought on appeal are not warranted.


ORDER

1.  Entitlement to service connection for a left knee 
disorder is denied.

2.  Entitlement to service connection for a right knee 
disorder is denied.


REMAND

Reasons for remand

As indicated above, the Veteran served in the Navy Reserve as 
a construction specialist with a Navy Seabee unit.  The 
Veteran essentially contends that he was injured on or about 
June 28, 2005, during a period of two-week active duty for 
training when he and his unit were learning how to assemble 
bridges.  He testified that he was injured when a heavy steel 
girder he was carrying with other sailors fell on his neck 
and shoulder.  See hearing transcript at pages 9-10.  He 
contends that the injury has resulted in herniated discs of 
the cervical and thoracic spine and that those conditions 
have caused pain and limited motion in the left shoulder, 
neurological disorders on the left side, headaches and sleep 
problems, and have aggravated his depressive disorder.  

The record reveals that the Veteran received an honorable 
discharge for medical reasons from the Navy Reserves as a 
result of a recommendation by a Physical Evaluation Board 
(PEB) that was based, in-part, on a Navy medical evaluation 
of the Veteran.  The Navy's medical diagnosis reported in the 
PEB report was "left shoulder periscapular pain," "left-
sided T4-5 herniated disc with mild indentation of the thecal 
sac by MRI report."  There is nothing in the medical 
evidence showing x-ray or MRI of the Veteran's cervical spine 
between the date of the accident and the date of the PEB 
report.

Medical evidence of record reveals that the Veteran has 
undergone at least two MRIs which have been interpreted to 
indicate thoracic and cervical spine herniated discs.  The 
first was reported in a September 2005 MRI and shows a 
"significant left dorsal-lateral disk herniation at T4-5 
causing mild indentation of the thecal sac," without 
abnormal spinal signal.  The second was reported in a January 
2008 MRI and shows a "right-sided herniated disc at C6-7" 
and "moderate bilateral foraminal stenosis at C3-4 and C5-6 
related to degenerative change and bulging disc."  The 
Veteran indicated in his testimony that the physician who 
caused the January 2008 MRI to be completed told him that the 
cervical herniated disc and associated stenosis could be a 
cause of the left shoulder pain.  See hearing transcript at 
page 7.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In this case, there is evidence of herniated discs in both 
the cervical and thoracic spine, left shoulder pain and pain 
on the left side, headaches and a sleep disorder and a 
diagnosis of major depressive disorder.  In addition, there 
is ample evidence of an injury which occurred during the 
Veteran's ACDUTRA on June 28, 2005; a service treatment 
record entry of that date indicates bruising to the Veteran's 
neck and shoulder, pain in the left shoulder and tenderness 
in the T4-5 area.  The Veteran has provided testimony that a 
treating physician has indicated that his cervical spine 
herniated disc could be a cause of shoulder and left side 
pain and headaches, and the VA psychologist opined that the 
Veteran's depressive disorder and sleep problems were 
aggravated by his pain which could be associated with his 
herniated discs.  Finally, the record includes an April 2007 
VA examiner's report which fails to assess any cervical spine 
herniated disc and related symptoms, and which does not 
provide an opinion regarding etiology.  The Board observes 
that the degree of proof needed to satisfy McLendon is slight 
and that proof which is sufficient to satisfy McLendon is not 
the same degree proof needed to establish service connection.  
The Board finds that all McLendon factors are met in this 
case.

The Board further observes that the Court has held that once 
VA undertakes the effort to provide an examination, it must 
provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 
303 (207).  The Secretary's duty to make reasonable efforts 
to assist in obtaining evidence necessary to substantiate a 
claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) 
includes providing an examination that is adequate for rating 
purposes.  It is incumbent upon the rating official to ensure 
that a diagnosis or condition is described and supported in 
sufficient detail for evaluation purposes.  See 38 C.F.R. § 
4.2 (2009).

The Board also notes that the issues of entitlement to 
service connection for an acquired psychiatric disorder, 
neurological disorders on the left side, headaches and sleep 
problems are likely intertwined with the determination of 
whether the Veteran's cervical disorder has caused or 
aggravated those conditions and should be adjudicated once 
the questions regarding spinal conditions are addressed by 
medical examiners.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) [the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].

Accordingly, the case is REMANDED for the following action:

1.  VBA shall request in writing that the 
Veteran provide or provide access to 
medical records not of record which 
pertain to his pending claims.  Any 
records provided or identified should be 
acquired and associated with the Veteran's 
VA claims folder.

2.  VBA shall provide the Veteran with a 
physical examination by an orthopedic 
physician who shall review the Veteran's 
VA claims folder before conducting the 
examination.  The examiner shall provide a 
diagnosis for each condition presented by 
the Veteran to include, but not limited 
to, any condition of the spine and any 
condition aggravated or caused by a spinal 
condition.  If deemed necessary by the 
examiner, referral for testing or to a 
specialist for diagnosis shall be 
accomplished.  If the examiner makes a 
diagnosis of current disabilities, then 
the examiner shall provide an opinion 
whether it is as likely as not that the 
Veteran's diagnosed disability or 
disabilities were caused or aggravated by 
the accident occurring on June 28, 2005, 
described in the Veteran's service 
treatment records in an entry of that 
date, or caused or aggravated by any 
diagnosed disability occurring as a result 
of the June 28, 2005 accident.  The 
examiner shall provide a rationale and 
explanation for an opinion regarding each 
diagnosis made.  If the examiner can not 
provide any requested opinion without 
resort to mere speculation, the examiner 
shall provide a discussion of reasons why 
that is the case.  The examiner's clear 
and concise report shall be associated 
with the Veteran's VA claims folder.

3.  After completion of the foregoing and 
any other development deemed necessary, 
VBA shall readjudicate the Veteran's 
claims for entitlement to service 
connection for herniated discs, a left 
shoulder disorder, headaches, a 
neurological disorder, an acquired 
psychiatric disorder and a sleep disorder.  
If the benefits sought on appeal remain 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


